UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to MACROSOLVE, INC. (Exact name of registrant as specified in its charter) Oklahoma (State or other jurisdiction of incorporation or organization) 73-1518725 (I.R.S. Employer Identification No.) 1717 South Boulder Ave. Suite 700 Tulsa, OK 74119 (Address of principal executive offices) (918) 280-8693 (Registrant’s telephone number, including area code) N/A Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of the registrant's Common Stock, $0.001 par value per share, outstanding as of November 2, 2010 was 98,402,190. Table of Contents Part I – Financial Information Item 1. Financial Statements (unaudited) Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 (Audited) 1 Statements of Operations for the three month and nine month periods ended September 30, 2010 and 2009 (Unaudited) 2 Statements of Cash Flows for the three month and nine month periods ended September 30, 2010 and 2009 (Unaudited) 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4T. Controls and Procedures 14 Part II – Other Information 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 17 PART IFINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS MACROSOLVE, INC. BALANCE SHEETS (unaudited) (audited) 9/30/2010 12/31/2009 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS: Note receivable Software development costs, net of accumulated amortization of $345,340 and $200,779 as of September 30, 2010 and December 31, 2009, respectively Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Revolving Line of Credit - Note Payable - shareholder - Accounts payable - trade and accrued liabilities Unearned income Total current liabilities LONG-TERM DEBT, less current maturities Oklahoma Technology Commercialization Center Bank equipment loan - Convertible secured debentures - Total long-term debt, less current maturities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock, $.01 par value; authorized 200,000,000 shares; issued and outstanding 92,421,388 and 49,611,110 shares, at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these statements. 1 MACROSOLVE, INC. STATEMENTS OF OPERATIONS (unaudited) Unaudited Unaudited For the Quarters Ended For the Nine Months Ended For the Periods Ended September 30, 9/30/2010 9/30/2009 9/30/2010 9/30/2009 SALES: Solution services $ Hardware sales - Software licensing Net sales COST OF SALES: Solution services Hardware sales - Software licensing - - - 77 Total cost of sales Gross profit OPERATING EXPENSES: Solution services Depreciation and amortization Selling, general and administrative Total operating expenses Loss from operations ) OTHER INCOME (EXPENSE): Interest income 7 Interest expense ) Loss on sale of asset - - ) - Stock based compensation ) Total other expense ) LOSS BEFORE INCOME TAXES ) INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) LOSS ALLOCABLE TO COMMON STOCKHOLDERS: Net loss $ ) $ ) $ ) $ ) Loss allocable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these statements. 2 MACROSOLVE, INC. STATEMENTS OF CASH FLOWS (unaudited) Unaudited Unaudited For the Periods Ended September 30, 9/30/2010 9/30/2009 OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Stock based compensation Issuance of stock for services Changes in current assets and liabilities: Decrease in accounts receivable - trade (Increase) in inventory ) ) (Increase) decrease in prepaid expenses and other ) 22 (Decrease) increase in accounts payable - trade and accrued liabilities ) (Decrease) in unearned income ) ) Net cash (used in) operating activities ) ) INVESTING ACTIVITIES: Purchase of equipment ) ) Sale of digiTicket assets - Disposal of equipment Software development costs ) ) Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES: Issuance of stock for debenture interest - Proceeds from debenture financing Repayments of long term debt ) ) Proceeds from issuance of common stock and warrants - Proceeds from exercise of warrants and options - Deferred offering costs - ) Proceeds from Note Payable - Repayments of notes payable - ) Proceeds from investor loans, including accrued interest Net cash provided by financing activities NET (DECREASE) INCREASE IN CASH ) CASH, beginning of year CASH, end of period $ $ The accompanying notes are an integral part of these statements. 3 MacroSolve, Inc. Notes to Interim Unaudited Financial Statements For the Period Ended September 30, 2010 1. BASIS OF PRESENTATION The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial statements and do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.The information furnished reflects all adjustments, consisting only of normal recurring items which are, in the opinion of management, necessary in order to make the financial statements not misleading.The financial statements as of December 31, 2009 have been audited by an independent registered public accounting firm. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s 10K for the calendar year ended December 31, 2009. 2. DESCRIPTION OF BUSINESS MacroSolve, Inc. is an Oklahoma corporation formed on January 17, 1997, under the laws of the State of Oklahoma and does business as Anyware Mobile Solutions, a division of MacroSolve. Anyware is a technology and services company that develops mobile solutions for businesses. MacroSolve, Inc. has been a fully reporting OTC Bulletin Board company since August 15, 2008. 3. NOTE RECEIVABLE Note receivable at September 30, 2010 and December 31, 2009 Consist of the following: Sept 30, 2010
